DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, 13, 15, 16, 19-27, 29, 31, 32, 37, 39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The examiner notes that there is no support for the term, ”the at least one vent is configured to open and close in response to pressure within the pipe network,” of claims 1, 15, 32, 37 and 39 This limitation is not found in the specification and is not shown in the drawings. Paragraph [0056] states, “The relief valve allows pressurized nitrogen to escape at a preset or adjustable limit to prevent over-pressurization while maintaining enough pressure within the system to prevent the dry pipe valve from opening.” This statement has nothing to do with opening and closing of the relief valve in response to pressure in the pipe network. Additionally, not all valves have an open and a closed state. Nowhere does the specification define that the disclosed valve has an open and a closed state. 
Regarding claim 31, there is no support for the term, “above atmospheric pressure at least while the water based fire protection system is in a charged state.” The specification does not mention that the pressure is above atmospheric pressure not does it mention that the relieve valve maintains a preset or adjustable pressure when in the charged state. 
The remainder of the claims are rejected for depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 13, 15, 16, 19-27, 29, 31, 32, 36-39, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the “pressure within the pipe network” of line 9 is the same pressure as the “system pressure,” of line 12, or a different pressure.   The same goes for the “pressure” in line 13. 
Regarding claim 15, it is unclear if the “pressure within the pipe network” of line 9 is the same pressure as the “pressure,” of line 12, or a different pressure.   
Regarding claim 32, it is unclear if the “pressure within the pipe network” of line 9 is the same pressure as the “pressure,” of line 12, or a different pressure.   
Regarding claim 37, it is unclear if the “pressure within the pipe network” of line 15 is the same pressure as the “pressure,” of line 17, or a different pressure.   
Regarding claim 38, it is unclear if the “pressure within the pipe network” of line 15 is the same pressure as the “pressure,” of line 17, or a different pressure.   
Regarding claim 39, it is unclear if the “pressure within the pipe network” of line 9 is the same pressure as the “system pressure,” of line 12, or a different pressure.   The same goes for the “pressure” in lines 14 and 15. 
The remainder of the claims are rejected from being dependent from a rejected base claim.

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 36, 38 and 42  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (7,389,824) in view of Nakamura (JP 3928201).
Regarding claim  31, the above combination shows a water-based fire protection system (Jackson) comprising: a sprinkler system comprising at least one fusible sprinkler (16, Jackson), a pipe network (12, 14, 15 Jackson) connected to the at least one fusible sprinkler, and having one or more drains (22, 22c, Jackson) the pipe network pitched toward the one or more drains and having one or more branch lines (14, 15), each of the one or more branch lines having a terminal end (fig 1); at least one relief valve (39, Jackson) distinct from the one or more drains and positioned within the pipe network adjacent to the terminal end of the one or more branch lines, the at least one relief valve configured to allow gas including oxygen displaced by the nitrogen to exit the pipe network while preventing liquid from passing there through and maintaining pressure at a preset or adjustable limit that is above atmospheric pressure (the pressure has to be above atmospheric pressure to close the valve) at least while the water-based fire protection system is in a charged state within the pipe network until the water-based fire protection system is actuated; 
But fails to disclose a nitrogen generator coupled to the pipe network, the nitrogen generator operable to pressurize the pipe network with nitrogen until the water-based fire protection system is actuated.
However Nakamura teaches a fire sprinkler system that has nitrogen generator that supplies nitrogen to the piping network to inhibit corrosion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the nitrogen generator to the sprinkler system of Jackson, and have it supply nitrogen to the piping network, in order to inhibit corrosion when the pipes are empty of liquid.
In the use of the above combination, adding nitrogen from the nitrogen generator will inherently increase the concentration of nitrogen and decreasing the concentration of oxygen in the pipe network to reduce or eliminate the rate of corrosion in the pipe network.  
Regarding claim 36, the above combination shows a water-based fire protection system comprising (Jackson): a sprinkler system comprising at least one fusible sprinkler (16, Jackson), a pipe network (12, 14, 15, Jackson) connected to the at least one fusible sprinkler, and having one or more drains; the pipe network pitched toward the one or more drains (20, 20c Jackson), the one or more drains selectively allowing liquid to exit the pipe network; a nitrogen generator ( Nakamura ) coupled to the pipe network, the nitrogen generator operable to pressurize the pipe network with nitrogen until the water-based fire protection system is actuated; at least one vent distinct from the one or more drains and positioned within the pipe network, the at least one vent (30, Jackson) opening to allow pressurized gas to exit from the pipe network solely in response to a system pressure level within the pipe network; the at least one vent configured to allow gas including oxygen displaced by the nitrogen to exit the pipe network while preventing liquid from passing there through and maintaining pressure within the pipe network until the water-based fire protection system is actuated; and  4822-9409-4478.1thereby increasing the concentration of nitrogen and decreasing the concentration of oxygen in the pipe network to reduce or eliminate the rate of corrosion in the pipe network.  
Regarding claim 38, in its use, the above combination   inherently performs all the method steps of claim 38 as discussed above.
Regarding claim 42,  further including the step of pulling water within the system into the nitrogen after the step of introducing nitrogen from the nitrogen generator into the pipe network (this will inherently occur when the pipe  network is filled with nitrogen).



Claims 1, 4, 5, 7-11, 13, 15, 16, 19-21, 23- 27, 29, 31, 32, 36, 37, 39, 41 and 42  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (7,389,824) in view of Nakamura (JP 3928201) and Graef (4,104,004).
Regarding claim 1, Jackson shows a water-based fire protection system (10) comprising: a sprinkler system comprising at least one fusible sprinkler (16), a pipe network (12, 15, 15) connected to the at least one fusible sprinkler, and having one or more drains (20, 20c); the pipe network pitched toward the one or more drains (col 8, liens 1-5), the one or more drains selectively allowing liquid to exit the pipe network (inherent to a drain); at least one vent (39) distinct from the one or more drains and positioned within the pipe network, the at least one vent configured to allow gas (air) including oxygen displaced by the nitrogen to exit the pipe network in response to a system pressure of the pipe network reaching a prescribed limit (the limit is then the air starts to automatically vent) while preventing liquid from passing there through and maintaining pressure within the pipe network until the water-based fire protection system is actuated; 
But fails to disclose a nitrogen generator coupled to the pipe network, the nitrogen generator operable to pressurize the pipe network with nitrogen until the water-based fire protection system is actuated.
However Nakamura teaches a fire sprinkler system that has nitrogen generator that supplies nitrogen to the piping network to inhibit corrosion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the nitrogen generator to the sprinkler system of Jackson, and have it supply nitrogen to the piping network, in order to inhibit corrosion when the pipes are empty of liquid.
In the use of the above combination, adding nitrogen from the nitrogen generator will l inherently increase the concentration of nitrogen and decreasing the concentration of oxygen in the pipe network to reduce or eliminate the rate of corrosion in the pipe network.  
The above combination still fails to disclose that the vent 39  is configured to open and close in response to pressure within the pipe network.
However, Graef teaches a vent/relief valve (fig 2) that is configured to open and close in response to pressure within the pipe network (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the vent/relief valve 39 of Jackson as modified above with the vent/relief valve of Graef in order for the vent/relief valve to discharge gas but not liquid as taught by Graef (abstract).

Regarding claim 4, the pipe network including a void space (the space inside the pipes) within the pipe network, and wherein the at least one vent is connected with the pipe network at a location in which it is in fluid communication with the void space within the pipe network and is further configured to allow gas from the void space to exit the pipe network (fig 1, Jackson).
Regarding claim 5, the pipe network further including an amount of liquid (water or anti-freeze) contained within the pipe network, and wherein the void space is located above the amount of liquid within the pipe network (air will always stay above liquid in the pipes).
Regarding claim 7,  wherein the at least one vent is operable to continuously vent gas including oxygen displaced by the nitrogen from the pipe network (vent of Graef will continuously vent air for a short amount of time).
Regarding claim 8,  the at least one vent is operable to continuously or periodically vent gas including oxygen displaced by the nitrogen from the pipe network  (vent Graef will continuously vent air for a short amount of time).  
Regarding claim 9,  the at least one vent is operable to allow gas including oxygen displaced by the nitrogen to exit the pipe network a-when the system pressure reaches or exceeds the prescribed limit and wherein the prescribed limit is preset or adjustable (the vent of Graef displaces air, and air includes oxygen. The limit is preset)
Regarding claim 10, the pipe network further comprising one or more branch lines (14, 15), wherein each of the one or more branch lines has a terminal end; and wherein the at least one vent is positioned adjacent to the terminal end of at least one of the one or more branch lines (fig 1).
Regarding claim 11,  further comprising a flow valve (22) configured to control introduction of a water-based fire suppression medium into the pipe network.  
Regarding claim 13,  wherein the water-based fire protection system is a wet pipe system (col 1, lines 25-30).
Regarding claim 15, the above combination shows a water-based fire protection system comprising (Jackson):  4822-9409-4478.1a sprinkler system comprising at least one fusible sprinkler (16, Jackson), a pipe network (14, 12, 15) connected to the at least one fusible sprinkler, and having one or more drains (20, 20c) the pipe network pitched toward the one or more drains and having one or more branch lines (15, 14); a nitrogen generator (Nakamura) coupled to the pipe network, the nitrogen generator operable to pressurize the pipe network with nitrogen until the water-based fire protection system is actuated; at least one relief valve (Graef) distinct from the one or more drains and positioned within the pipe network at the one or more branch lines, the at least one vent operating in response to the pressure within the pipe network (Graef); the at least one relief valve configured to allow gas including oxygen displaced by the nitrogen to exit the pipe network while preventing liquid from passing therethrough and maintain pressure within the pipe network until the water-based fire protection system is actuated; and thereby increasing the concentration of nitrogen and decrease the concentration of oxygen in the pipe network to reduce or eliminate the rate of corrosion in the pipe network. 
Regarding claim 16,  each of the one or more branch lines has a terminal end; and wherein the at least one relief valve is positioned adjacent to the terminal end of at least one of the one or more branch lines (fig 1 Jackson).
Regarding claim 19,  wherein the at least one relief valve is configured to respond to a system pressure within the pipe network reaching a prescribed limit (this is inherent, the limit can be zero, or when the relief vale is opened)
Regarding claim  20,  the pipe network including a void space (inside the pipes) within the pipe network, and wherein the at least one relief valve is connected with the pipe network at a location in which it is in fluid communication with the void space within the pipe network and is further configured to allow gas from the void space to exit the pipe network (fig 1, Jackson).
Regarding claim 21,  the pipe network further including an amount of liquid contained within the pipe network (antifreeze or water), and wherein the void space is located above the amount of liquid within the pipe network (air will always be above liquid in the pipes).  
Regarding claim 23, the at least one relief valve is operable to continuously vent gas including oxygen displaced by the nitrogen from the pipe network (this is how the relief valve of Graef works).
Regarding claim 24,  wherein the at least one relief valve is operable to periodically vent gas including oxygen displaced by the nitrogen from the pipe network. (this is how the relief valve of Graef works).
Regarding claim 25,  the at least one relief valve is operable to continuously or periodically vent gas including oxygen displaced by the nitrogen from the pipe network. (this is how the relief valve of Graef works).
Regarding claim 26,  the at least one relief valve is operable to allow gas including oxygen displaced by the nitrogen to exit the pipe network  when the system pressure reaches or exceeds the prescribed limit and wherein the prescribed limit is preset or adjustable.  (the vent of Graef displaces air, and air includes oxygen. The limit is preset)
Regarding claim 27, further comprising a flow valve (22) configured to control introduction of a water-based fire suppression medium into the pipe network. 
Regarding claim 29,  wherein the water-based fire protection system is a wet pipe system (Jackson).
Regarding claim  31, the above combination shows a water-based fire protection system (Jackson) comprising: a sprinkler system comprising at least one fusible sprinkler (16, Jackson), a pipe network (12, 14, 15 Jackson) connected to the at least one fusible sprinkler, and having one or more drains (22, 22c, Jackson) the pipe network pitched toward the one or more drains and having one or more branch lines (14, 15), each of the one or more branch lines having a terminal end (fig 1);  4822-9409-4478.1a nitrogen generator (Nakamura ) coupled to the pipe network, the nitrogen generator operable to pressurize the pipe network with nitrogen until the water-based fire protection system is actuated; at least one relief valve (Graef) distinct from the one or more drains and positioned within the pipe network adjacent to the terminal end of the one or more branch lines, the at least one relief valve configured to allow gas including oxygen displaced by the nitrogen to exit the pipe network while preventing liquid from passing therethrough and maintaining pressure within the pipe network until the water-based fire protection system is actuated; and thereby increasing the concentration of nitrogen and decrease the concentration of oxygen in the pipe network to reduce or eliminate the rate of corrosion in the pipe network. 
Regarding claim 32, the above combination shows a sprinkler system comprising at least one fusible sprinkler (16, Jackson), a pipe network (12, 14, 15, Jackson) connected to the at least one fusible sprinkler, and having one or more drains (20, 20c, Jackson); the pipe network pitched toward the one or more drains, the one or more drains selectively allowing liquid to exit the pipe network inherent to a drain); a nitrogen generator (Nakamura) coupled to the pipe network, the nitrogen generator operable to pressurize the pipe network with nitrogen until the water-based fire protection system is actuated; at least one vent (Graef) distinct from the one or more drains and positioned within the pipe network wherein the at least one vent is configured to open and close in response to pressure within the pipe network (Graef); the at least one vent configured to allow gas including oxygen displaced by the nitrogen to exit the pipe network while preventing liquid from passing therethrough and maintaining pressure within the pipe network until the water-based fire protection system is actuated; and  4822-9409-4478.1thereby increasing the concentration of nitrogen and decreasing the concentration of oxygen in the pipe network to reduce or eliminate the rate of corrosion in the pipe network.
Regarding claim 37, in its use, the above combination   inherently performs all the method steps of claim 37 as discussed above.
Regarding claim 39, Jackson as modified above shows A water-based fire protection system (Jackson) comprising: a sprinkler system comprising at least one fusible sprinkler (16, Jackson), a pipe network (12, 14, 15, Jackson) connected to the at least one fusible sprinkler, and having one or more drains (20, 20c, Jackson); the pipe network pitched toward the one or more drains (inherent), the one or more drains selectively allowing liquid to exit the pipe network; a nitrogen generator (Nakamura) coupled to the pipe network, the nitrogen generator operable to pressurize the pipe network with nitrogen until the water-based fire protection system is actuated; - 15 - HB: 4839-4799-7688.1Application of Burkhart Application No. 16/248,113 Filed: 01/15/2019 Page 16 at least one vent (Graef) distinct from the one or more drains and positioned within the pipe network, wherein the at least one vent is configured to open and close in response to pressure within the pipe network (graef); the at least one vent configured to allow gas including oxygen displaced by the nitrogen to exit the pipe network in response to a system pressure of the pipe network reaching a prescribed adjustable pressure limit while preventing liquid from passing therethrough, the vent further configured to remain open while the system pressure of the pipe network is at or above the prescribed adjustable pressure limit (graef), and maintaining pressure within the pipe network until the water-based fire protection system is actuated; and thereby increasing the concentration of nitrogen and decreasing the concentration of oxygen in the pipe network to reduce or eliminate the rate of corrosion in the pipe network (the above combination will inherently perform this function).  
Regarding claim 41,  further including the step of pulling water within the system into the nitrogen after the step of introducing nitrogen from the nitrogen generator into the pipe network (this will inherently occur when the piping network is full of nitrogen).

Claims 6 and 22  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (7,389,824) as modified by Nakamura (JP 3928201) above, further in view of Wagner et al. (7,717,776).
Jackson as modified above shows all aspects of the applicant's invention but fails to specifically disclose an oxygen sensor connected with the system and in communication with the nitrogen generator and configured to generate a sensor signal in response to a level of oxygen measured in the pipe network; and wherein the nitrogen generator is configured to respond to the sensor by adjusting the amount of nitrogen introduced into the pipe network

However, Wagner et al. "776 teaches an oxygen sensor 7" coupled to a sprinkler system (fig 1) configured to generate a sensor signal in response to a level of oxygen measured  in a specific area.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to add the oxygen sensor of Wagner et al. '776 to the invention of Jackson as modified above in order to measure the oxygen content in a given area.
It is noted that the oxygen sensor is operable to determine oxygen level in said piping network and the nitrogen generator can be activated automatically in response to said oxygen sensor in order to supply nitrogen to the piping network when oxygen in the piping network is above a particular level.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13, 15-27, 29 and 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,144,700 in view of Graef (4,104,004).
The claims of the pending application disclose all aspects of the claims of the 700’ patent except for the fact that the vent or relief valve that operates in response to pressure inside the pipe network
Graef teaches an automatic vent or relief valve (fig 2) that operates in response to pressure inside the pipe network
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the vent or relive valves of Jackson in order to make the vent  or relief valve automatic.

Claims 1-11, 13, 15-27, 29 and 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,186,533 in view of Graef (4,104,004).
The claims of the pending application disclose all aspects of the claims of the 700’ patent except for the fact that the vent or relief valve that operates in response to pressure inside the pipe network
Graef teaches an automatic vent or relief valve (fig 2) that operates in response to pressure inside the pipe network
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the vent or relive valves of Jackson in order to make the vent  or relief valve automatic.

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
With respect to the arguments concerning the 112 rejection, please see the modified 112 rejection above. The specification does not specify that the relief valve has an open and a closed sate. Not all valves have an open and closed state. The rejection is being maintained.
Regarding the applicants’ arguments concerning the combination of Jackson and Nakamura, the examiner notes that the claims requires the relief valve or vent to open and close in response to the pressure within the network. In the case of Jackson, then the pipe network is being filled with water, the pressure of the water opens the vent/valve (39) to release air and oxygen. Then when the network is full of water, the vent/relief valve closes to maintain the pressure of the water inside the pipe network.  
The claims also require the vent/relief valve to allow gas including oxygen displaced by the nitrogen to exit the pipe network in response to a system pressure of the pipe network reaching a prescribed limit while preventing liquid from passing therethrough and maintain pressure within the pipe network until the water based fire protection system is activated.  The examiner notes that the vent/valve 39 of Jackson will inherently release gas including oxygen displaced by the nitrogen that is added by Nakamura before the pipe network is filled with water. Once the pipe network is being filled with water the vent/valve will prevent liquid from assign there through and maintain the water pressure within the pipe network until the system is activated. 
The examiner notes that the claims do not require the pressure being maintained with the network does not have to be a nitrogen pressure, or a water pressure. Additionally, the claims do not require the pressure within the network to be only a nitrogen pressure or a water pressure.
	The examiner notes that the nitrogen generator of Nakamura is only used to add nitrogen to the network to displace the oxygen in the network when the network is empty of water.  It is the nitrogen and displaced oxygen that is then vented through the vent/relief valve 39 of Jackson when the water starts to fill the pipe network.
With respect to the arguments concerning the combination including Graef, the examiner notes that the Valve of Graef does operate very much like the vent/relief valve of Jackson. The examiner does not that both the Vales of Jackson and Graef do infact maintain the pressure of water in the system while they are in a closed state until the system is activated. They also allow for gas an oxygen to be released from them when the pipe network is being filled with water.

The above rejections are being maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        6/21/2022